Citation Nr: 0811660	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for bipolar disorder 
(claimed as manic depressive disorder).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1957 to June 
1961.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision in which the RO denied 
the veteran's claim for service connection for bipolar 
disorder (claimed as manic depressive disorder).  In 
September 2004, the veteran filed a notice of disagreement 
(NOD).  The RO issued a statement of the case (SOC) denying 
service connection for bipolar disorder in December 2004.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in January 2005. 


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Bipolar disorder was not shown in service or for many 
years thereafter; and there is no competent evidence or 
opinion that relates the veteran's bipolar disorder to 
service.


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder are 
not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002);  
38 C.F.R. §§ 3.102, 3.159, 3.303,3.307, 3.309  (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VAs notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in November 2003 and July 2004 pre-rating 
letters, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
for service connection for manic depressive disorder.  These 
letters also informed the veteran of what information and 
evidence must be submitted by the veteran, and what 
information and evidence would be obtained by VA.  A July 
2004 letter specifically advised the veteran to provide any 
evidence in his possession that pertains to his claims.  The 
August 2004 RO rating decision reflects the initial 
adjudication of the claims after issuance of those letters.  
Hence, the November 2003 and July 2004 letters-which meet 
all of Pelegrini's content of notice requirements-also meet 
the VCAA's timing of notice requirement. 

The Board notes that the veteran has not been provided 
specific notice regarding the assignment of disability 
ratings and effective dates; however, on these facts, the 
lack of such notice is not shown to prejudice the veteran.  
Because the Board's decision herein denies the claim for 
service connection, no disability rating or effective date is 
being, or will be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA and private medical records.  Also of record are 
various written statements provided by the veteran, as well 
as by his representative, on his behalf. 

The Board recognizes that the record reflects that the 
veteran started receiving Social Security Administration 
(SSA) disability benefits in the mid 1980s, and that no SSA 
records have been obtained.  However, a remand for the RO to 
obtain these records is unnecessary.  As all of the competent 
medical evidence of record which comments upon the onset of 
the veteran's psychiatric disorder places that time as 1973 
or 1974, the outstanding SSA  records would not be pertinent 
to the service connection claim currently on appeal.  The 
Board is aware that, on his claim for disability benefits the 
veteran indicated that his "manic depressive" began in June 
1964, some 3 years after his separation from service.  
However, other than that statement, the veteran has 
continually, on numerous occasions, relayed to medical 
professionals that his first psychiatric treatment was in 
1973 or 1974, and a VA psychiatric intake note from December 
1999 shows that at that time he reported that his first manic 
episode was in 1974.  Further, there is s no indication or 
allegation that the SSA records are pertinent to the current 
claim for service connection for bipolar disorder.  
Accordingly, on these facts, additional adjudication 
resources need not be expended to obtain these records.  See 
38 U.S.C.A. § 5103A(b), (c); Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

The Board also notes that the veteran was not afforded a VA 
examination in connection with this claim.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  Id. 
In this case (as explained in more detail below), there is no 
evidence establishing that an event, injury, or disease 
occurred in service.  Moreover, even if the veteran's service 
itself is considered an event that could contribute to a 
psychiatric disorder, there is simply no competent evidence 
suggesting any relationship between the veteran's service and 
his current psychiatric disorder.  The veteran has not stated 
that his psychiatric disorder began in service.  Instead, he 
has consistently stated that his psychiatric disorder began 
in 1973 or 1974 (which is reflected by the competent medical 
evidence of record), but for one statement on his claim for 
VA benefits which states that "manic depressive" began in 
June 1964 (which is still 3 years after his separation from 
service).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  .  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as psychoses (to include bipolar disorder) 
which are manifested to a compensable degree (10 percent for 
psychoses) within a prescribed period after discharge from 
service (one year for psychoses), although there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. 3.307, 3.309 (2007).  Also, while the disease need 
not be diagnosed within the presumptive period, it must be 
shown, by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).

After a full review of the record, including the medical 
evidence and statements made by and on the veteran's behalf, 
the Board finds that service connection for bipolar disorder 
is not warranted.

The service medical records reflect no complaints, findings, 
or diagnosis of any psychiatric disorder, including bipolar 
disorder and manic depressive disorder.  Therefore, a 
psychiatric disorder was not shown in service.

Further, there is no medical evidence of any psychiatric 
disorder for many years after service.  The first diagnosis 
of any psychiatric disorder of record was during the 
veteran's reported first private psychiatric hospitalization 
in November 1973, over 12 years after separation from 
service.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Board also points out 
that the record is devoid of any medical evidence or opinion  
to support the veteran's claim that his current bipolar 
disorder is related to service.

As noted, private treatment records show that the veteran was 
diagnosed with schizophrenia, paranoid type, in November 
1973.  According to a December 1973 State of New York 
Department of Mental Hygiene case summation, the veteran was 
laid off from a computer company three years prior and at the 
same time he broke off with his girlfriend.  He had tried 
very hard to forget those two painful events, ate only one 
meal a day and did a lot of jogging.  Several weeks prior to 
his November 1973 hospitalization, he broke his left leg and 
had to restrict his activities.  He started to worry a great 
deal about the marriage of one of his brothers.  Then 
suddenly, the day before his November 3, 1973 admission he 
started to hear voices and showed bizarre behavior of 
entering his neighbor's houses.  Since that time the veteran 
has been hospitalized on multiple occasions and variously 
diagnosed with psychiatric disorders including schizophrenic 
disorder and schizophrenia, schizo-affective disorder, and 
bipolar disorder.  The most recent diagnosis of record is 
bipolar disorder, in remission, noted on a VA Behavioral 
Health Outpatient Progress Note in August 2004.  

On numerous occasions, the veteran has relayed to medical 
professionals that his first psychiatric treatment was in 
1973 or 1974 and a VA psychiatric intake note from December 
1999 shows that at that time he reported that his first manic 
episode was in 1974.  The only indication in the record that 
the veteran had any psychiatric disorder prior to 1973 is his 
statement on his October 2003 claim form for VA benefits that 
states his "manic depressive" began in June 1964.  Even 
this date is 3 years after his separation from service.  

The Board notes that, in his original claim for service 
connection, the veteran stated that he had handled classified 
materials while in service.  In the veteran's NOD, he also 
stated that he was in the Air Force Security Service during 
wartime; specifically, during the "Cuban crisis."  Of note, 
the veteran's Department of Defense Form 214 shows that his 
military occupational specialty was personnel specialist.  
Regardless, there simply is no medical evidence or opinion 
currently of record that supports the veteran's claim that 
his current bipolar disorder is related to service, to 
include his work with classified materials, and neither he 
nor his representative has presented or identified existing 
evidence that would, in fact, support the claim.

In addition to the medical evidence,  the Board has 
considered the veteran's and his representative's assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, the claim turns on the 
medical matter of etiology, or medical relationship between 
current disability and service-a  matter within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (i.e., persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for bipolar disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for bipolar disorder (claimed as manic 
depressive disorder) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


